            IN THE DISTRICT COURT OF THE UNITED STATES
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                  Case Number 3:18-CV-00461-MOC-DCK



 Maaco Franchisor SPV, LLC                )
                                Plaintiff )
                                          )
                    Vs.                   )                   ENTRY OF DEFAULT
                                          )
 Cipercen, LLC et al                      )
                              Defendant )



       THIS CAUSE COMING BEFORE THE COURT for entry of default by the Clerk

pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, and upon the application of the

Plaintiffs for entry of default against Jorge Cereijo.

       IT APPEARING TO THE COURT that the named Jorge Cereijo, is in default for failing

to plead or otherwise defend this action as required by law.

       NOW THEREFORE, default is hereby entered against Defendant Jorge Cereijo.



                                                         October 12, 2018



                                       Signed: October 12, 2018




       Case 3:18-cv-00461-MOC-DCK Document 8 Filed 10/12/18 Page 1 of 1
